DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 7/8/2019, 1/6/2020, 8/17/2020, 10/29/2020, and 3/25/2021 and have been reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 3/25/2021 is acknowledged.
Claims 17-43 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the use of “communication means”, and based on the specification this communication means is a wireless communication comprising a transmitter and a receiver of an electronic signal.
Claim 11 recites the use of “means for bringing said powder-like mixture in flow connection with the inside of the frame”, based on the specification this is accomplished by the use of a supply tube. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: administering means, regulating means, and means for blowing in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Line 2 of claim 2 states “enables providing a control apparatus with the data”, it is unclear if the control apparatus ever receives the data and if that is a required limitation.
Lines 2-3 of claim 6 states “control commands relating to working hydraulics of a harvester head which controls a hydraulic circuit”, it is unclear if the harvester head and hydraulic circuit are required or if the only required limitation is a control system that can provide the commands.
Claim 7 states “control commands are arranged to be generated by or derived from valve(s) which open /close fluid pressure connection between a hydraulic pump and hydraulic actuators of a chain saw or control 30commands are arranged to be generated by or derived from a pressure gauge in a pipe/tube of hydraulic circuit of the chain saw”, it is unclear if any component of the hydraulic system 
Claim 11 states “said powder cartridge further contains a removable cap and said powder storage contains means for 20bringing said powder-like mixture in flow connection with the inside of the frame after removing said cap”, and claim 13 states “said powder cartridge is a tube made of plastic, cardboard or thin metal” in claim 10 the powder cartridge is functionally recited because it says that the container is configured to receive a powder cartridge but does not require the powder cartridge itself, and then claims 11, and 13 are further limiting a feature that is not required in the system.
Claim 9 recites the following “optionally also the duration of the delivery of pressurized air (1) and can be commenced automatically by action of the communication means”, these limitations are not required to meet the scope of the claim or to infringe on the claim because they are optional features rather than required features.
Claim 12 is rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US #4,089,441) in view of Blake et al. (US #3,832,803), Kijlstra et al. (PGPub #2020/0141079), Sunnen (PGPub #2019/0124865) and Von Haltzhan (PGPub #2019/0008158).
Regarding claim 1, Cole teaches a spreading device adapted to administer onto a tree stump a composition 5comprising microbial propagules to control or prevent growth of a forest pathogen, the spreading device comprising: a spreading end (16 as seen in figure 1) connected to a tubular frame (16 as seen in figure 2), and administering means for administering said composition (13) in the form of a powder-like mixture (Column 1, lines 54-58), and which administering means further comprises: -a powder storage (6) which contains a powder-like mixture (Column 1, lines 54-58)20, the powder storage capable of being brought into a flow connection of the powder-like mixture with the tubular frame (6, 13, and 16 as seen in figure 2, and Column 2, lines 7-20), and a control apparatus (10) connected to a second end of the frame (10, and 16 as seen in figure 2) for adminis25tering the powder-like mixture inside the tubular frame (Column 1, lines 60-Column 2, lines 6) and means for blowing the powder-like mixture onto a tree stump, via a spreading head connected to the tubular frame (16 as seen in figure 1).  
But Cole does not teach that said administering means comprise a pressure accumulator for loading pressurized air, said pressure accumulator being connected to 10a first end of the tubular frame via a supply pipe and regulating means comprising at least one regulating valve for regulating flow of the pressurized air entering the frame which regulating means further comprises communication means comprising a transmitter and a receiver of an electromagnetic signal for providing to the at least one regulating valve data about starting time of pressurized air delivery and data about du15ration of said pressurized air delivery, wherein said pressure of pressurized air depends on a diameter of the tree stump, and that the powder mixture comprises microbial propagule and a solid fine carrier.
However, Blake does teach that said administering means comprise a pressure accumulator (70) for loading pressurized air (Column 5, lines 16-31), said pressure accumulator being connected to 10a first end of the tubular frame via a supply pipe (70, an 76 as seen in figure 5) and regulating means (68, and 72) which comprises at least one regulating valve (72) for regulating flow of the pressurized air entering the frame (Column 5, lines 16-31).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a pressure accumulator and a regulating valve that control the pressurized fluid entering the frame because Cole and Blake are both systems used to help manage plants.  The motivation for having a pressure accumulator and a regulating valve that control the pressurized fluid entering the frame is that it allows the system to precisely control when the pressurized fluid is delivered and at what pressure it is delivered.  But, Blake does not teach that regulating means further comprises communication means comprising a transmitter and a receiver of an electromagnetic signal for providing to the at least one regulating valve data about starting time of pressurized air delivery and data about du15ration of said pressurized air delivery, wherein said pressure of pressurized air depends on the diameter of the tree stump, and that the powder mixture comprises microbial propagule and a solid fine carrier.
However, Kijlstra does teach that regulating means further comprises communication means comprising a wireless communication system (Paragraph 119. Lines 17-21)for providing to the at least one regulating valve data about starting time of pressurized air delivery and data about du15ration of said pressurized air delivery (Paragraph 23, lines 1-16), wherein said pressure of pressurized air depends on the diameter of the tree stump (Paragraph 23, lines 1-16, this teaches that the system adjusts the duration of the pressurized fluid based on the type of plant and the amount of fluid necessary, and when this system would be used on a tree, the diameter of the trunk would play a role in this determination).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the system wirelessly communicate the duration of the pressurized fluid 
However, Sunnen does teach that the communication system includes a transmitter and a receiver of an electromagnetic signal (paragraph 113, lines 1-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wireless communication system include a transmitter and a receiver of radio waves because Cole and Sunnen are both systems to help promote plant growth by applying a material.  The motivation for having the wireless communication system include a transmitter and a receiver of radio waves is that it allows the system to receive and send communications to outside systems.  But, Sunnen does not teach that the powder mixture comprises microbial propagule and a solid fine carrier.
However, Von Maltzahn does teach that the powder mixture comprises microbial propagule and a solid fine carrier (Paragraph 38, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mixture comprise a carrier and a microbial propagule because Cole and Von Maltzahn are both systems used to help grow plants.  The motivation for having the mixture comprise a carrier and a microbial propagule is that it creates an environment that allows the microbes to grow.
Regarding claim 2, Cole as modified by Blake, Kijlstra, Sunnen and Von Maltzahn teaches the spreading device according to claim 1, but Cole does not teach that the communication means 30further enables providing the control apparatus with the data relating to starting time and duration of a dosage  (Paragraph 23, lines 1-29, and Paragraph 33, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the communication means control the duration and start time of the payload moving from the storage, through the frame and out of the nozzle because Cole and Kijlstra are both systems used to help grow plants.  The motivation for having the communication means control the duration and start time of the payload moving from the storage, through the frame and out of the nozzle is that it allows the system to only dispense the payload when it is most beneficial.
Regarding claim 3, Cole as modified by Blake, Kijlstra, Sunnen and Von Maltzahn teaches the spreading device according to claim 1, but Cole does not teach that at least one regulating valve of the regulating means comprises; a first regulating valve before the pressure accumulator and a second regulating valve after the pressure accu5mulator in the flow direction of pressurized air.  However, Blake does teach that at least one regulating valve of the regulating means comprises (68 and 72); a first regulating valve before the pressure accumulator (68 as seen in figure 5) and a second regulating valve after the pressure accu5mulator in the flow direction of pressurized air (72 as seen in figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first regulating valve before the pressure accumulator and a second regulating valve after the pressure accumulator because Cole and Blake are both systems used to help manage plants.  The motivation for having a first regulating valve before the pressure accumulator and a second regulating valve after the pressure accumulator is that it allows the system to both control the pressure that builds in the pressure accumulator and when the pressure is released.
Regarding claim 5, Cole as modified by Blake, Kijlstra, Sunnen and Von Maltzahn teaches the spreading device according to claim 1, but Cole does not teach that said communication means operate (Paragraph 136, lines 10-12), the data comprises control commands for starting time of delivery and the pressure of pressurized air and/or starting time and duration of dosage of the powder-like mixture (Paragraph 23, lines 1-16, and Paragraph 33, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a control system automatically control the starting time and the duration of the delivery because Cole and Kijlstra are both systems used to help grow plants.  The motivation for having a control system automatically control the starting time and the duration of the delivery is that it allows the system to function without human interaction and only deliver the payload when it is necessary which helps to save resources.  
Regarding claim 8, Cole as modified by Blake, Kijlstra, Sunnen and Von Maltzahn teaches the spreading device according to claim 5, but Cole does not teach that control commands from harvester control system which relate to pressure level of delivered pressurized air and/or dosage of the powder-like mixture depend on the trunk shape/diameter specifically depend on the diameter of cut tree stump diameter.  However, Kijlstra does teach that control commands from harvester control system which relate to pressure level of delivered pressurized air and/or dosage of the powder-like mixture (Paragraph 23, lines 1-16) depend on the trunk shape/diameter specifically depend on diameter of cut tree stump diameter (Paragraph 23, lines 1-16, this teaches that the system adjusts the duration of the pressurized fluid based on the type of plant and the amount of fluid necessary, and when this system would be used on a tree, the diameter and shape of the trunk would play a role in this determination).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the duration of the delivery depend on the shape and diameter of the plant that the 
Regarding claim 9, Cole as modified by Blake, Kijlstra, Sunnen and Von Maltzahn teaches the spreading device according claim 5, but Cole does not teach that the pressure of the pressurized air to be loaded into the pressure accumulator depends on the diameter of the tree stump and optionally also the duration of the delivery of pressurized air and can be commenced automatically by action of the communication means.  However, Blake does teach that that the pressure of the pressurized air to be loaded into the pressure accumulator depends on the diameter of the tree stump (Column 2, lines 9-26 teaches that the system injects into the trunk, enough liquid to kill the tree and the root system, and this amount depends on the size of the tree including the trunk diameter, and Column 2, lines 35-49, and Column 5, lines 16-31 teaches that the pressure accumulator controls how much fluid is delivered based on the pressure within the accumulator).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pressure in the pressure accumulator depend on the diameter of the trunk because Cole and Blake are both systems used to help manage plants.  The motivation for having the pressure in the pressure accumulator depend on the diameter of the trunk is that it ensures that the proper amount of the payload is delivered to accomplish the goal without wasting excess material.
Claims 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US #4,089,441) as modified by Blake et al. (US #3,832,803), Kijlstra et al. (PGPub #2020/0141079), Sunnen (PGPub #2019/0124865) and Von Haltzhan (PGPub #2019/0008158) as applied to claims 1, and 3 above, and further in view of Hirosaka et al. (PGPub #2018/0317474).
Regarding claim 4, Cole as modified by Blake, Kijlstra, Sunnen and Von Maltzahn teaches the spreading device according to claim 3, but Cole does not teach that at least one regulating valve is at least one electromagnetic valve, preferably the first and the second regulating valves are electromagnetic valves, wherein a first electromagnetic valve 10positioned before the pressure accumulator in the flow direction of pressurized air defines pressure level of pressurized air in the pressure accumulator and a second electromagnetic valve positioned after the pressure accumulator in the flow direction of pressurized air defines a starting time of delivery of pressurized air into the tubular frame of the spreading device.  However, Blake does teach a first and second regulating valve (68 and 72), and wherein the first valve (68) 10positioned before the pressure accumulator in the flow direction of pressurized air (60 and 70 as seen in figure 5) defines pressure level of pressurized air in the pressure accumulator (Column 5, lines 16-23) and the second valve (72) positioned after the pressure accumulator in the flow direction of pressurized air (70, and 72 as seen in figure 5) defines a starting time of delivery of pressurized air into the tubular frame of the spreading device (Column 5, lines 23-31).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first valve controls the pressure level in the accumulator and the second valve controls the release of the pressure because Cole and Blake are both systems used to help manage plants.  The motivation for having the first valve controls the pressure level in the accumulator and the second valve controls the release of the pressure is that it allows the system to discharge air at a precise pressure for a specific period of time.  But, Blake does not teach that the valves are electro-magnetic valves.
However, Hikosaka does teach that the valves are electro-magnetic valves (Paragraph 67, lines 1-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the valves be electromagnetic valves because Cole and Hirosaka are both systems 
Regarding claim 15, Cole as modified by Blake, Kijlstra, Sunnen and Von Maltzahn teaches the spreading device according to claim 1, but Cole does not teach that said regulating valve of the administering means comprises a magnetic valve and/or a damper for altering the volumetric flow and/or pressure of pressurized air entering the tubular frame5.  However, Blake does teach that said regulating valve of the administering means comprises a valve (72) and/or a damper for altering the volumetric flow and/or pressure of pressurized air entering the tubular frame5 (Column 5, lines 16-31).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the valve alter the volumetric flow and pressure of the air entering the frame because Cole and Blake are both systems used to help manage plants.  The motivation for having the valve alter the volumetric flow and pressure of the air entering the frame pressure is that it allows the system to discharge air at a precise pressure for a specific period of time.  But, Blake does not teach that the valves are magnetic valves.
However, Hikosaka does teach that the valves are magnetic valves (Paragraph 67, lines 1-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the valves be magnetic valves because Cole and Hirosaka are both systems used to help grow plants.  The motivation for having the valves be magnetic valves is that it allows the valves to be remotely controlled.
Claims 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US #4,089,441) as modified by Blake et al. (US #3,832,803), Kijlstra et al. (PGPub #2020/0141079), Sunnen (PGPub #2019/0124865) and Von Haltzhan (PGPub #2019/0008158) as applied to claim 5 above, and further in view of Raszga et al. (PGPub #2012/0261032).
Regarding claim 6, Cole as modified by Blake, Kijlstra, Sunnen and Von Maltzahn teaches the spreading device according to claim 5, but Cole does not teach that the control commands received from the harvester control system comprises control commands relating to working hydraulics of a harvester head which controls a hydraulic circuit connected to usage of a chain saw or/and usage of a tree stump treatment device for 25liquid.  But, Raszga does teach that the control commands received from the harvester control system comprises control commands relating to working hydraulics of a harvester head which controls a hydraulic circuit connected to usage of a chain saw (Paragraph 3, lines 1-21, and Paragraph 14, lines 1-15) or/and usage of a tree stump treatment device for 25liquid.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control system work with a hydraulic system that is connected to a chain saw because Cole and Raszga are both systems used to maintain plants.  The motivation for having the control system work with a hydraulic system that is connected to a chain saw is that it allows the tree to be trimmed which can help control its growth and to allow a dispersed chemical to better affect the tree.
Regarding claim 7, Cole as modified by Blake, Kijlstra, Sunnen, Von Maltzahn, and Raszga teaches the spreading device according to claim 6, but Cole does not teach that control commands are arranged to be generated by or derived from valve(s) which open /close fluid pressure connection between a hydraulic pump and hydraulic actuators of a chain saw or control 30commands are arranged to be generated by or derived from a pressure gauge in a pipe/tube of hydraulic circuit of the chain saw.  However, Raszga does teach that control commands are arranged to be generated by or derived from valve(s) which open /close fluid pressure connection between a hydraulic pump and hydraulic actuators of a chain saw (Paragraph 3, lines 1-21, and Paragraph 14, lines 1-15) or control 30commands are arranged to be generated by or derived from a pressure gauge in a pipe/tube of hydraulic circuit of the chain saw.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control be based on valves located between a hydraulic pump and .
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US #4,089,441) as modified by Blake et al. (US #3,832,803), Kijlstra et al. (PGPub #2020/0141079), Sunnen (PGPub #2019/0124865) and Von Haltzhan (PGPub #2019/0008158) as applied to claim 1 above, and further in view of Gunzel Jr. et al. (US #4,071,170).
Regarding claim 10, Cole as modified by Blake, Kijlstra, Sunnen and Von Maltzahn teaches the spreading device according to claim 1, wherein said powder storage further comprises a container (6 of Cole) but Cole does not teach that the container is configured to receive a powder cartridge comprising a powder-like mixture of microbial propagules, a culture medium used for producing the microbial propagules and a fine solid carrier, said micro15bial propagules are fungal spores, said solid fine carrier has a volumetric weight of at least 0.50 g/cm3.
However, Gunzel does teach that the container is configured to receive a powder cartridge (11, and Column 2, lines 20-24) comprising a powder-like mixture (Column 2, lines 4-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the container have a powder cartridge which comprises a powder-like mixture because Cole and Gunzel are both plant dusters.  The motivation for having the container have a powder cartridge which comprises a powder-like mixture is that it allows a new cartridge to be added when the original cartridge is out of powder.  But, Gunzel does not teach that the powder-like mixture comprises a mixture of microbial propagules, a culture medium used for producing the microbial propagules and a fine solid carrier, said micro15bial propagules are fungal spores, and said solid fine carrier has a volumetric weight of at least 0.50 g/cm3
However, Von Maltzahn does teach that the powder-like mixture comprises a mixture of microbial propagules, a culture medium used for producing the microbial propagules and a fine solid carrier (Paragraph 38, lines 1-7) said micro15bial propagules are fungal spores (Paragraph 16, lines 1-5, and Paragraph 292, lines 1-2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the powder mixture be made of microbial propagules, a culture medium and a carrier because Cole and Von Maltzahn are both systems used to help grow plants.  The motivation for having the powder mixture be made of microbial propagules, a culture medium and a carrier is that it allows the microbes to grow which helps improve the efficiency of the system.  But Van Maltzahn does not explicitly teach that said solid fine carrier has a volumetric weight of at least 0.50 g/cm3.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the solid fine carrier have a volumetric weight of at least 0.50 g/cm3, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for the solid fine carrier has a volumetric weight of at least 0.50 g/cm3 is that it helps to ensure that there is sufficient mass on the carrier to ensure that it travels to the desired location when it is dispensed.
Regarding claim 11, Cole as modified by Blake, Kijlstra, Sunnen, Von Maltzahn, and Gunzel teaches the spreading device according to claim 10, but Cole does not teach that said powder cartridge further contains a removable cap and said powder storage contains means for 20bringing said powder-like mixture in flow connection with the inside of the frame after removing said cap.  However, Gunzel does teach that said powder cartridge (11) further contains a removable cap (42) and said powder storage contains means for 20bringing said powder-like mixture in flow connection with the inside of the frame (11, 18, and 19 as seen in figure 2) after removing said cap (The removable cover can be removed while the cartridge is in fluid connection with the frame, the claim as currently written does not require that the removal of the cap is what places the cartridge in fluid connection with the frame).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the cartridge have a removable cap and a fluid connection between the cartridge and the frame because Cole and Gunzel are both plant dusters.  The motivation for having the cartridge have a removable cap and a fluid connection between the cartridge and the frame is that it allows the powder to be directly fed into the frame and the cap allows the user to check the remaining powder.
Regarding claim 13, Cole as modified by Blake, Kijlstra, Sunnen, Von Maltzahn, and Gunzel teaches the spreading device according to claim 11, but Cole does not teach that said container is connected to flow connection of the powder-like mixture with inside of the tubular frame via a supply tube.  However, Gunzel does teach that said container is connected to flow connection of the powder-like mixture with inside of the frame via a supply tube (11, 18, and 19 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the container connected to the frame via a supply tube because Cole and Gunzel are both plant dusters.  The motivation for having the container connected to the frame via a supply tube is that it helps to ensure a direct path for the powder to flow through to allow it to be dispersed.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US #4,089,441) as modified by Blake et al. (US #3,832,803), Kijlstra et al. (PGPub #2020/0141079), Sunnen (PGPub #2019/0124865), Von Haltzhan (PGPub #2019/0008158), and Gunzel Jr. et al. (US #4,071,170) as applied to claim 11 above, and further in view of McMullen (US #3,070,263).
Regarding claim 12, Cole as modified by Blake, Kijlstra, Sunnen, Von Maltzahn, and Gunzel teaches the spreading device according to claim 11, but Cole does not teach that said powder cartridge is a tube made of plastic, cardboard or thin metal.  However, McMullen does teach that said powder cartridge is a tube made of plastic, cardboard or thin metal (Column 2, lines 67-70).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the .  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US #4,089,441) as modified by Blake et al. (US #3,832,803), Kijlstra et al. (PGPub #2020/0141079), Sunnen (PGPub #2019/0124865), Von Haltzhan (PGPub #2019/0008158), and Gunzel Jr. et al. (US #4,071,170) as applied to claim 10 above, and further in view of Goertz et al. (PGPub #2016/0165889).
Regarding claim 14, Cole as modified by Blake, Kijlstra, Sunnen, Von Maltzahn, and Gunzel teaches the spreading device according to claim 10, but does not explicitly teach that said fungal spores are spores of Phlebiopsis gigantea.  However, Goertz does teach that said fungal spores are spores of Phlebiopsis gigantea (Paragraph 42, in particular, lines 40-50).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fungal spores be Phlebiopsis gigantean spores because Cole and Goertz are both systems that can help plant growth.  The motivation for having the fungal spores be Phlebiopsis gigantean spores is that Phlebiopsis gigantean spores can be used to help control root rot.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US #4,089,441) as modified by Blake et al. (US #3,832,803), Kijlstra et al. (PGPub #2020/0141079), Sunnen (PGPub #2019/0124865), and Von Haltzhan (PGPub #2019/0008158) as applied to claim 1 above, and further in view of Regan et al. (PGPub #2019/0191631).
Regarding claim 16, Cole as modified by Blake, Kijlstra, Sunnen and Von Maltzahn teaches the spreading device according to claim 1, wherein said control apparatus comprises a drive system (11 of Cole).  But Cole does not teach that the drive system is a stepper motor or a servo motor.  However, Regan does teach that the drive system is a stepper motor or a servo motor (Paragraph 23, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the drive system be a servo motor because Cole and Regan are both systems that help .
Response to Arguments
Regarding the applicant’s argument that Cole does not teach that the system is directed towards a tree stump, the examiner agrees that Cole does not explicitly teach that it is directed at a tree stump, but the system of Cole is a portable handheld unit that is capable of being directed at a tree stump, and having the system directed at a tree stump does not impart any structural limitations on the systems, additionally Cole teaches dispensing a dust which is a powder-like substance.
Regarding the applicants argument that Cole and Blake are not obvious to combine due to the difference in their structure, the examiner disagrees, both Cole and Blake have systems that work to accelerate a gas to help to deliver a plant management substance to a plant, Cole utilizes a mechanical system to help accelerate the gas while Blake utilizes the pressure accumulator to pressurize the air which is than released to accelerate the gas, these systems both work to accomplish the same goals and would be obvious to modify the system of Cole with the system of Blake.  Additionally, the portion of Blake that deals with the liquid delivery system is not relied upon in the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.L.G./Examiner, Art Unit 3647                 

                                                                                                                                                                                       /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619